Citation Nr: 1300164	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with depressed mood, anxiety disorder, mood disorder, and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), adjustment disorder with depressed mood, anxiety disorder, mood disorder, and depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from An October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in April 2012.  A transcript of the hearing has been associated with the record.

A review of the record reveals that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was originally denied by a May 2002 rating decision.  In the March 2008 rating on appeal, the RO declined to reopen the claim.  However, a February 2012 supplemental statement of the case indicated that the claim had been reopened and denied on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

The Board notes that there are various psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board has accordingly characterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information;  aside from VA treatment records dating to May 2012, the e-file otherwise contains duplicative information that is already in the claims file or information that is not relevant to the instant appeal.


FINDINGS OF FACT

1.  In an May 2002 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include PTSD; the Veteran submitted a notice of disagreement and a statement of the case was issued in March 2003; the Veteran did not submit a substantive appeal.

2.  The evidence received since the May 2002 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The weight of the evidence is against a finding that the Veteran has PTSD.

4.  An acquired psychiatric disorder was not manifest in service and there is no competent medical evidence that an acquired psychiatric disorder is related to the Veteran's service.  

5.  An acquired psychiatric disorder is unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  An acquired psychiatric disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  An acquired psychiatric disorder is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012). 


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

The Veteran sought to reopen his claim in August 2009.  An August 2009 letter discussed the evidence necessary to support a claim for service connection on a direct basis.  This letter also discussed the meaning of new and material evidence and advised the Veteran of the evidence necessary to reopen his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.

The Veteran was advised of the status of his claim in December 2009.

A November 2011 letter discussed the evidence necessary to support a claim for secondary service connection.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that service treatment records, service personnel records, private treatment records and VA treatment records have been associated with the record.  Records have also been obtained from the Social Security Administration (SSA).  A VA examination has been conducted with regard to the Veteran's claim.  The Board finds that the examination was adequate, in that it was conducted by a neutral, skilled provider who reviewed the claims file and offered a rationale for her conclusions.  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The RO denied service connection for an acquired psychiatric disorder to include PTSD in May 2002.  It noted that the Veteran had not responded to a request for medical evidence of the claimed condition, and that a record search at the Huntington VA Medical Center (VAMC) had been negative.  It concluded that there was no medical evidence of the claimed condition, and that an acquired psychiatric disorder including PTSD had neither occurred in nor was caused by service.

The evidence of record at the time of the prior final rating decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A May 1982 report of mental status examination indicates that the Veteran was being considered for discharge due to unsuitability.  The provider indicated that the Veteran's behavior was normal and that he was fully alert and oriented.  His mood was anxious, his thought process was clear, and his thought content was normal.  The provider concluded that the Veteran had the mental capacity to understand and participate in the proceedings, that he was mentally responsible, and that he met the regulatory requirements for retention.  In May 1982 the Veteran certified that he had been informed that he was not required to undergo a medical examination for separation, and that he did not desire a separation examination.  

Also of record was the report of a VA medical examination conducted in April 1984.  At that time, the examiner noted that the Veteran's affect was flat.  No additional observations pertaining to the Veteran's psychiatric health were recorded.

Evidence added to the record since the May 2002 rating decision includes VA treatment records, which reflect various psychiatric diagnoses.  They include adjustment disorder with depressed mood, anxiety disorder, mood disorder, and depression.

As noted, the RO denied the Veteran's claim in May 2002.  One of its bases for that determination was that there was no medical evidence of the claimed disorder.  Since then, VA treatment records have indicated various psychiatric disorders.  As such, the Board finds that a defect existing at the time of the May 2002 rating decision has been cured, and the claim may be reopened.

	Service Connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2009).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

As discussed above, service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A May 1982 report of mental status examination indicates that the Veteran was being considered for discharge due to unsuitability.  The provider indicated that the Veteran's behavior was normal and that he was fully alert and oriented.  His mood was anxious, his thought process was clear, and his thought content was normal.  The provider concluded that the Veteran had the mental capacity to understand and participate in the proceedings, that he was mentally responsible, and that he met the regulatory requirements for retention.  In May 1982 the Veteran certified that he was not required to undergo a medical examination for separation, and that he did not desire a separation examination.  

Service personnel records indicate that the Veteran was discharged under honorable conditions.

On VA medical examination in April 1984, the examiner noted that the Veteran's affect was flat.  No additional observations pertaining to the Veteran's psychiatric health were recorded.

An October 2002 record from Guyan Valley Hospital indicates the Veteran's report of taking a nerve pill.

A March 2003 record from Psychological Associates of Logan indicates the Veteran's report of stress and frustration regarding his lack of transportation, marital problems, and his application for disability.  The provider noted that the Veteran was receiving psychological services due to what she characterized as  longstanding difficulties with depression.

VA treatment records reflect that on mental health consultation in March 2003, the Veteran reported having been on antidepressants for almost one and one half years.  He reported being "stressed" about a hand disability, arthritis, back pain, and problems with his wife.  The impression was adjustment disorder with depressed mood.

On VA mental health consultation in March 2004, the Veteran reported having been under the care of a private provider for the previous one and one half years.  He stated that his insurance had run out and he could no longer afford to see the private provider.  He indicated that he needed his medications because his nerves were bad.  The impression was anxiety.  Mood disorder was assessed in April 2004.  

The Veteran underwent private psychological evaluation in August 2004.  He reported problems with depressed mood, diminished interest in activities, and sleep difficulty since 1984.  He attributed onset to military service, indicating that he had a hard time taking orders.  Following examination, the diagnoses were depressive disorder not otherwise specified and anxiety disorder not otherwise specified.

In August 2009 the Veteran was seen for a private PTSD evaluation by J.A., MA, having been referred by his attorney.  With respect to mental health treatment, the Veteran indicated that he had seen a private provider but was unable to identify the individual who treated him; he indicated that he went to VA approximately seven to nine years ago.  Following examination, the diagnoses were dysthymic disorder and generalized anxiety disorder.  The provider also noted borderline intellectual functioning and passive aggressive personality traits.  He indicated that the chronic depression and generalized anxiety were long term.  He concluded that the Veteran did not meet the criteria for a diagnosis of PTSD because no event occurred that was likely to cause serious harm or death to the Veteran or others, and the Veteran did not describe the full criteria for PTSD.

An October 2009 VA record indicates that he Veteran was seen on a walk-in basis, requesting to reestablish care, to include mental health treatment.  Depression was subsequently assessed.

In August 2011 the Veteran's representative submitted a statement indicating that the Veteran desired to amend his appeal to anxiety and depression secondary to his service-connected disabilities.

Various lay statements submitted by the Veteran in December 2011 include observations concerning how the Veteran had changed when he returned from service.  They note that the Veteran was outgoing and motivated prior to service, and that he was currently quiet, nervous and anxious.

A VA examination was carried out in December 2011.  The examiner provided a diagnosis of anxiety disorder not otherwise specified.  The Veteran identified symptoms of depressed mood, nervousness, and crying spells.  He also indicated that he experienced sleep disturbance.  He reported that he was not getting along with his wife or children, and that his children got on his nerves.  He stated that he had no friends.  He indicated that he was currently supported by SSA disability and that he had been laid off from his last job in 2002 or 2003 because of his nerves.  The examiner concluded that the Veteran's anxiety disorder was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  She reasoned that the Veteran did not attribute his psychiatric symptoms to service-connected conditions during the examination; rather, she pointed out that he attributed them to current life stressors, including marital problems, financial concerns, and social anxiety.  She also stated that there was no continuum of treatment that would suggest that the current symptoms were related to service.

		PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, two examiners have conducted in-depth examinations and concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  The private examiner interviewed the Veteran in 2009 and concluded that there had been no event that was likely to cause serious harm or death, and that the Veteran did not describe the full criteria for PTSD.  With respect to the 2011 VA examiner, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the private and VA examiner were not fully aware of the Veteran's past psychiatric history or that they misstated any relevant fact.  The Board thus finds these opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran claims that he has PTSD, the Board observes that while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the private and VA examiners who conducted full and comprehensive assessments.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Board concludes that the weight of the evidence is against a finding of PTSD conforming to the DSM-IV at any time during the course of the appeal.  Therefore, the holding in McClain is inapplicable. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

		Psychiatric Disorders other than PTSD

Careful consideration of the record has also led the Board to conclude that service connection is not warranted for any other acquired psychiatric disorder.  In that regard the Board notes that the service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  Moreover, there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service indication of psychiatric problems dates to October 2002, when the Veteran reported that he was taking a nerve pill.  Subsequent records suggest this remote, post-service onset in that the Veteran reported in March 2003 that he had been on antidepressants for one and one half years, and in March 2004 that he had been under the care of a private provider for one and one half years.    

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board does not rely merely on a general absence of complaints in service.  Rather, the Veteran was seen for a mental status examination prior to discharge, and the report of that examination indicates that the Veteran was psychiatrically normal.  In fact, the examiner concluded that the Veteran was mentally responsible and that he met the criteria for retention.  

In this case the most credible evidence regarding the most likely date of onset of an acquired psychiatric disorder consists of treatment records reflecting onset of symptomatology many years after service discharge.  Accordingly, the Board finds that any current statement alleging onset during service is unreliable and not credible with respect to the question of onset of an acquired psychiatric disorder.

For purposes of establishing secondary service connection, the Veteran is in receipt of service connection for a left biceps muscle injury and residuals of trauma to his left hand.  However, despite his contentions, the Veteran has neither produced nor identified evidence showing that his service-connected disabilities either caused or aggravated the acquired psychiatric disorders.  

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record contains various psychiatric diagnoses, it does not contain reliable evidence which relates these claimed disorders to any injury or disease in service, or to any service-connected disability.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA physician has reviewed the record and concluded that the Veteran's current psychiatric diagnoses are not related to service or to service-connected disability.  She specifically noted that the Veteran did not attribute his psychiatric symptoms to service connected conditions, but instead attributed them to current life stressors.  She also pointed out that there was no continuum of treatment that would suggest that the current symptoms were related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
	
Absent reliable lay or medical evidence relating the claimed psychiatric disorders to service or to service-connected disability, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

(Continued on next page.)











ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with depressed mood, anxiety disorder, mood disorder, and depression, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


